DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
 
Claim Status
3.	 The amendment filed June 20, 2022 has been entered. Claims 1 and 3 were amended. Claim 2 was cancelled. Claims 1 and 3-20 are under consideration in this Office Action.

Withdrawn Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments, Declarations and arguments: 
a) The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Cates et al., in view of Carroll and Frantz et al; and 
b) The rejection of claims 1-6 and 11-20 under 35 U.S.C. 103 as being unpatentable over Cates et al., in view of Grasset et al. 


Allowable Subject Matter
4.	Claims 1 and 3-20 are allowed. The art does not teach or fairly suggest a method of immunizing a mammal against envenomation by several species of rattlesnake comprising: administering an effective amount of a polyvalent toxoid vaccine to the mammal, wherein the polyvalent toxoid vaccine comprises a combination of denatured venoms from populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA; the Transverse Mountains, CA; and, the San Jacinto Mountains, CA; whereby, the mammal is protected against envenomation from Western rattlesnakes including the Southern Pacific, Mojave, Speckled, Western Diamondback, and Red Diamondback rattlesnakes.
The closest prior art does not teach the mammal being protected against envenomation from Western rattlesnakes including the Southern Pacific, Mojave, Speckled, Western Diamondback, and Red Diamondback rattlesnakes.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645